In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 20-1060V
                                          UNPUBLISHED


    DIANA HOPKINS,                                              Chief Special Master Corcoran

                         Petitioner,                            Filed: February 11, 2022
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision Based on Proffer;
    HUMAN SERVICES,                                             Influenza (Flu) Vaccine;
                                                                Pneumococcal (PCV 13); Shoulder
                         Respondent.                            Injury Related to Vaccine
                                                                Administration (SIRVA)


Bridget McCullough, Muller Brazil, LLP, Dresher, PA, for Petitioner.

Felicia Langel, U.S. Department of Justice, Washington, DC, for Respondent.


                                 DECISION AWARDING DAMAGES 1

      On August 21, 2020, Diana Hopkins filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the
“Vaccine Act”). Petitioner alleges that she suffered a left shoulder injury related to vaccine
administration (SIRVA) as a result of the administration of influenza (“flu”) and
pneumococcal (“PCV13”) vaccines on November 14, 2017. Petition at ¶ 1. The case was
assigned to the Special Processing Unit of the Office of Special Masters.

       On January 19, 2022, a ruling on entitlement was issued, finding Petitioner entitled
to compensation for a left SIRVA. On February 11, 2022, Respondent filed a proffer on
award of compensation (“Proffer”) indicating Petitioner should be awarded $49,000.00.
Proffer at 2. In the Proffer, Respondent represented that Petitioner agrees with the

1
   Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
proffered award. Id. Based on the record as a whole, I find that Petitioner is entitled to an
award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump sum
payment of $49,000.00 for pain and suffering in the form of a check payable to
Petitioner. This amount represents compensation for all damages that would be available
under Section 15(a).

       The Clerk of Court is directed to enter judgment in accordance with this decision. 3

       IT IS SO ORDERED.

                                                                 s/Brian H. Corcoran
                                                                 Brian H. Corcoran
                                                                 Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    2
                  THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS


DIANA HOPKINS,

                       Petitioner,

v.                                                    No. 20-1060V
                                                      Chief Special Master Corcoran
SECRETARY OF HEALTH AND                               ECF
HUMAN SERVICES,

                       Respondent.


             RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

       On August 21, 2020, Diana Hopkins (“petitioner”) filed a petition for compensation

under the National Childhood Vaccine Injury Act. See 42 U.S.C. §§ 300aa-1 to -34, as amended

(“Vaccine Act”). Petitioner alleges that she suffered from a left shoulder injury related to

vaccine administration (“SIRVA”), as defined in the Vaccine Injury Table (“Table”), following

the administration of influenza (“flu”) and pneumococcal (“PCV13”) vaccines on November 14,

2017. 42 C.F.R. § 100.3(a)(XIV)(B); Petition at 1. On January 7, 2022, the Secretary of Health

and Human Services (“respondent”) filed a Rule 4(c) Report indicating that this case is

appropriate for compensation under the terms of the Vaccine Act for a SIRVA Table injury, and,

on January 19, 2022, the Chief Special Master issued a Ruling on Entitlement finding petitioner

entitled to compensation. ECF No. 22; ECF No. 23.

I.     Item of Compensation

       Pain and Suffering

       Respondent proffers that petitioner should be awarded $49,000.00 in pain and suffering.

See 42 U.S.C. § 300aa-15(a)(4). Petitioner agrees.
       This amount represents all elements of compensation to which petitioner is entitled under

42 U.S.C. § 300aa-15(a). Petitioner agrees.

II.    Form of the Award

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.

Respondent recommends that the compensation provided to petitioner should be made through a

lump sum payment as described below and requests that the Chief Special Master’s decision and

the Court’s judgment award the following:1 a lump sum payment of $49,000.00, in the form of a

check payable to petitioner.

III.   Summary of Recommended Payment Following Judgment

       Lump sum payable to petitioner, Diana Hopkins:                                $49,000.00

                                                      Respectfully submitted,

                                                      BRIAN M. BOYNTON
                                                      Acting Assistant Attorney General

                                                      C. SALVATORE D’ALESSIO
                                                      Acting Director
                                                      Torts Branch, Civil Division

                                                      HEATHER L. PEARLMAN
                                                      Deputy Director
                                                      Torts Branch, Civil Division

                                                      DARRYL R. WISHARD
                                                      Assistant Director
                                                      Torts Branch, Civil Division




1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future lost earnings
and future pain and suffering.

                                                 2
                               s/ Felicia D. Langel
                               FELICIA D. LANGEL
                               Trial Attorney
                               Torts Branch, Civil Division
                               U.S. Department of Justice
                               P.O. Box 146
                               Benjamin Franklin Station
                               Washington, D.C. 20044-0146
                               Tel: (202) 305-3148
                               felicia.d.langel@usdoj.gov


DATED: February 11, 2022




                           3